I cannot concur in the opinion written by Mr. Justice WOLFE on the rehearing of this cause. I dissent especially from that part of the opinion relating to remanding the *Page 146 
cause to the district court for a new trial, and the taking of evidence on the question of consideration. I am of the opinion that the evidence is unusually clear that Clarence Hardy received no consideration for the release of the mortgage. I am also of the opinion that Dr. Harding was enriched at the time he received the release of the mortgage from Clarence Hardy to the extent as stated in the original opinion. When Dr. Harding received the deed to the Roy property, it was made subject to the mortgage of Clarence Hardy. That deed was dated October 2, 1926, and recorded November 24, 1926. The release which Dr. Harding received from Clarence Hardy was dated December 14, 1926, at Denver, Colo., and was recorded on January 14, 1927. In so far as this record discloses, this release of mortgage was secured from Clarence Hardy solely upon the representation and correspondence of Dr. Harding; anything else in relation to the release of that mortgage is a matter of inference.